Citation Nr: 0603368	
Decision Date: 02/07/06    Archive Date: 02/15/06

DOCKET NO.  03-30 769	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for 
hypertension.

2.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for 
glaucoma, claimed as secondary to hypertension.

3.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for 
diabetes mellitus, claimed as secondary to hypertension.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

J.W. Kim, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1956 to July 
1958.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of a May 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  In November 2005, the veteran testified before 
the undersigned Veterans Law Judge at a Board hearing at the 
RO.  

The issues of entitlement to service connection for 
hypertension, entitlement to service connection for glaucoma, 
claimed as secondary to hypertension, and entitlement to 
service connection for diabetes mellitus, claimed as 
secondary to hypertension, are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The March 2001 rating decision, which continued the prior 
denial of the claims of entitlement to service connection for 
hypertension, glaucoma as secondary to hypertension, and 
diabetes mellitus as secondary to hypertension, is final.

2.  The evidence received since the March 2001 rating 
decision includes evidence that is neither cumulative nor 
redundant and is so significant that it must be considered 
(with the other evidence of record) in order to fairly decide 
the merits of the claims of entitlement to service connection 
for hypertension, glaucoma as secondary to hypertension, and 
diabetes mellitus as secondary to hypertension.


CONCLUSION OF LAW

The evidence received since the March 2001 denial of the 
claims of entitlement to service connection for hypertension, 
glaucoma as secondary to hypertension, and diabetes mellitus 
as secondary to hypertension is new and material, and the 
claims are reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 
§§ 3.104(a), 3.156(a) (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The RO most recently denied the veteran's claims in a March 
2001 rating decision, finding that new and material evidence 
had not been submitted to reopen the previously denied 
claims.  In pertinent part, the evidence of record at the 
time failed to show that the veteran's hypertension was 
aggravated by service, or that glaucoma and diabetes 
manifested within one year after separation from service.  
Although the veteran filed a timely notice of disagreement, 
he did not file a timely VA Form 9 to perfect his appeal.  In 
a December 2002 letter, the RO informed the veteran that his 
VA Form 9 was not timely filed and provided an opportunity to 
appeal that determination.  The veteran did not appeal.  
Thus, the March 2001 decision is final.  See 38 U.S.C.A. 
§ 7105(d) (West 2002); 38 C.F.R. § 3.104(a) (2005).  
Therefore, new and material evidence is needed to reopen his 
claims.  See 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2005); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 
1996).  

VA must review all of the evidence submitted since the March 
2001 rating decision in order to determine whether the claims 
may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 
(1999).  

For purposes of determining whether new and material evidence 
has been submitted to reopen a finally adjudicated claim, the 
recently submitted evidence will be presumed credible.  See 
Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per 
curiam) (holding that the "presumption of credibility" 
doctrine, as articulated in Evans v. Brown, 9 Vet. App. 273 
(1996), was not altered by the ruling in Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998), and continues to be binding 
precedent).  

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2005).

The pertinent evidence received since the March 2001 rating 
decision consists of two letters from Dr. Marrow.  

In an October 2004 letter, Dr. Marrow stated that the veteran 
suffers from hypertension, glaucoma, and diabetes, and that 
his condition existed prior to his period of military service 
from August 1956 to July 1958.  He further stated that the 
veteran's medical condition was aggravated by military 
service.  Lastly, he stated that the veteran's glaucoma and 
diabetes were brought on by his hypertension.  

In a February 2005 letter, Dr. Marrow stated that the 
veteran's hypertension, glaucoma, and diabetes were treated 
between August 1958 and July 1959.  He also stated that the 
veteran's condition was aggravated by his military service 
from August 1956 to July 1958.  Lastly, he stated that there 
is no indication that the increase in disability was due to 
the natural progress of the diseases.  

The Board finds that the above evidence is new and material.  
First, the evidence was not previously submitted to VA.  
Second, the evidence relates to unestablished facts necessary 
to substantiate the veteran's claims, specifically as to 
whether hypertension was aggravated by service and whether 
glaucoma and diabetes are due to hypertension.  Third, the 
evidence is neither cumulative nor redundant of the evidence 
of record at the time of the March 2001 rating decision.  
Lastly, the evidence raises a reasonable possibility of 
substantiating the veteran's claims.  

Therefore, in the Board's judgment, the recently received 
evidence warrants a reopening, taking into consideration all 
of the evidence, both old and new, and the veteran is 
entitled to have his claims for service connection 
readjudicated on the basis of all the evidence of record.

The Board finds that the veteran is not prejudiced by its 
consideration of the matters of whether new and material 
evidence has been received to reopen his claims because the 
outcome of these particular matters represents a favorable 
action by the Board.  See, e.g., Bernard v. Brown, 4 Vet. 
App. 384 (1993); Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991).


ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for hypertension is 
reopened, and to this extent the appeal is granted.

New and material evidence having been received, the claim of 
entitlement to service connection for glaucoma is reopened, 
and to this extent the appeal is granted.

New and material evidence having been received, the claim of 
entitlement to service connection for diabetes is reopened, 
and to this extent the appeal is granted.


REMAND

Having reopened the veteran's claims for service connection, 
the Board may consider the merits of these claims only after 
ensuring that the veteran has received the notice and 
assistance contemplated by the Veterans Claims Assistance Act 
of 2000 (VCAA) and its implementing regulations.  38 U.S.C.A. 
§§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159(b) (2005).  

After review, the Board observes that the veteran was never 
issued a VCAA notice letter with respect to his claims for 
service connection.  Thus, the RO should issue the veteran 
and his representative a letter that complies with the 
notification requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  

Fulfillment of the statutory duty to assist under the VCAA 
also requires VA to provide a medical examination when such 
an examination or opinion is necessary to make a decision on 
the claim.  An examination or opinion is necessary to make a 
decision on the claim when the record (1) contains competent 
evidence that the claimant has a current disability or 
persistent or recurrent symptoms of the disability, 
(2) indicates that the disability or symptoms may be 
associated with the claimant's active duty, and (3) does not 
contain sufficient medical evidence for VA to make a 
decision.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).

Since the underlying etiological bases for the veteran's 
hypertension, glaucoma, and diabetes mellitus in the record 
on appeal have been called into question, the RO should 
schedule the veteran for a VA examination, to include a 
medical opinion as to the etiology of the veteran's claimed 
disorders.  

The Board also notes that some of the veteran's service 
medical records may have been destroyed in a fire at the 
National Personnel Records Center.  In this regard, the Board 
observes that, in cases where service medical records are 
lost or have been destroyed, VA has a heightened duty to 
assist the veteran in the development of his claim.  O'Hare 
v. Derwinski, 1 Vet. App. 365 (1991).  

The action identified herein is consistent with the duties 
imposed by the VCAA.  However, identification of specific 
action requested on REMAND does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
action requested below, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to readjudicating the veteran's claims.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  With respect to the issues 
entitlement to service connection for 
hypertension, entitlement to service 
connection for glaucoma, claimed as 
secondary to hypertension, and 
entitlement to service connection for 
diabetes mellitus, claimed as secondary 
to hypertension, the RO should send the 
veteran and his representative a letter 
that complies with the notification 
requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  Among other 
things, the letter should explain what, 
if any, information and medical and lay 
evidence not previously provided to VA is 
necessary to substantiate a claim for 
service connection, to include on a 
secondary basis.  The letter should also 
indicate which portion of the evidence, 
if any, is to be provided by the veteran 
and which portion, if any, VA will 
attempt to obtain on his behalf.  Lastly, 
the letter should request that the 
veteran provide any evidence in his 
possession that pertains to his claims.  

2.  After completing any necessary 
development, the RO should schedule the 
veteran for a VA examination to determine 
the nature, extent, and etiology of any 
hypertension, glaucoma, and diabetes 
found.  The veteran's claims file, to 
include a copy of this REMAND, should be 
made available to and reviewed by the 
examiner.  The examination report should 
reflect that such review was 
accomplished.  All indicated tests should 
be performed and all findings reported in 
detail.  Based on examination findings, 
medical principles, and historical 
records, including service medical 
records, the examiner is asked to address 
the following:

(a)  Did the veteran's hypertension exist 
prior to his period of active service 
from August 1956 to July 1958?  In this 
regard, the examiner should consider the 
August 1956 pre-induction physical 
examination report noting transient 
hypertension subsiding after short rest.

(i)  If hypertension existed prior to 
service, was there any increase in 
severity during service and, if so, was 
such beyond the natural progression of 
the disorder.  

(ii)  If hypertension did not exist prior 
to service, is it at least as likely as 
not that it had its onset during service, 
or was caused by an incident that 
occurred in service?  

(b)  Is it at least as likely as not that 
the veteran's glaucoma is related to 
service, or proximately due to or the 
result of his hypertension?

(c)  Is it at least as likely as not that 
the veteran's diabetes mellitus is 
related to service, or proximately due to 
or the result of his hypertension?

The examiner should set forth the 
complete rationale for all opinions 
expressed and conclusions reached.

3.  After the foregoing, the RO should 
readjudicate the issues of entitlement to 
service connection for hypertension, 
entitlement to service connection for 
glaucoma, claimed as secondary to 
hypertension, and entitlement to service 
connection for diabetes mellitus, claimed 
as secondary to hypertension.  

4.  If any benefit sought on appeal 
remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
afforded an appropriate opportunity for 
response before the claims file is 
returned to the Board for further 
appellate consideration.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


